UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2198



OMAR PERDOMO,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 23, 2008                  Decided:   July 31, 2008


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yurika S. Cooper, IMMIGRATION LAW GROUP, PC, Washington, D.C., for
Petitioner. Gregory G. Katsas, Acting Assistant Attorney General,
M. Jocelyn Lopez Wright, Assistant Director, Eric W. Marsteller,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Omar   Perdomo,   his    wife,    and   three   minor    children

(collectively “the Petitioners”), natives and citizens of Columbia,

petition for review of an order of the Board of Immigration Appeals

(“Board”) dismissing their appeal from the immigration judge’s

decision, which denied their requests for asylum and withholding of

removal.   Perdomo is the primary applicant; the claims of his wife

and children are derivative of his application.                  See 8 U.S.C.

§ 1158(b)(3) (2000); 8 C.F.R. § 1208.21(a) (2007).

            In their petition for review, the Petitioners argue that

the Board and immigration judge erred in concluding that their

asylum application was time-barred.          Under 8 U.S.C. § 1158(a)(3)

(2000),    “[n]o   court   shall    have    jurisdiction    to    review   any

determination of the Attorney General under paragraph (2),” which

includes both the Attorney General’s decisions whether an alien has

complied with the one-year time limit and whether there are changed

or extraordinary circumstances excusing the untimeliness.              Courts

of appeal have uniformly held this jurisdiction-stripping provision

precludes judicial review not only of all such determinations, but

also of the merits of the underlying asylum claim.                See Chen v.

U.S. Dep’t of Justice, 434 F.3d 144, 151 (2d Cir. 2006) (collecting

cases).     Given this jurisdictional bar, we cannot review the

Petitioners’ challenge to the finding that their asylum application

was untimely.


                                    - 2 -
           The   Petitioners   also    contend    the   Board   and   the

immigration judge erred in denying their request for withholding of

removal. “To qualify for withholding of removal, a petitioner must

show that he faces a clear probability of persecution because of

his race, religion, nationality, membership in a particular social

group, or political opinion.”    Rusu v. INS, 296 F.3d 316, 324 n.13

(4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984));

see 8 C.F.R. § 1208.16(b) (2007).           Based on our review of the

record, we find that the Petitioners failed to make the requisite

showing.   We therefore uphold the denial of their request for

withholding of removal.

           Accordingly,   we   deny   the   Petitioners’   petition   for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                        PETITION DENIED




                                 - 3 -